                                                                                                LAW OFFICES
                                                                                 WESTON, GARROU & MOONEY
                                                                                 A PARTNERSHIP OF PROFESSIONAL BUSINESS ENTITIES

JOHN H. WESTON1‡                                                                       12121 WILSHIRE BOULEVARD                          SALT LAKE CITY
G. RANDALL GARROU1‡                                                                              SUITE 525                              50 WEST BROADWAY
JEROME H. MOONEY1, 4¸                                                                LOS ANGELES, CALIFORNIA 90025                           SUITE 300
MARK P. BINDER1‡                                                                             FAX (310) 442-0899                    SALT LAKE CITY, UT 84101-2006
REBEKAH FRUSHTICK1,2                                                                           (310) 442-0072                              (801) 364-5635
______________________________________________________________________________
1
 ADMITTED IN CALIFORNIA
2
 ADMITTED IN ILLINOIS
4
 ADMITTED IN UTAH


                                                                                         November 25, 2019
‡
    A CALIFORNIA PROFESSIONAL CORPORATION
¸
    A UTAH PROFESSIONAL CORPORATION




            Via ECF

            Hon. William H. Pauley, III, U.S.D.J.
            Southern District of New York
            United States Courthouse
            500 Pearl Street
            New York, NY 10007

                                    Re: 725 Eatery Corp., etc. et ano. v. City of New York, et al.,
                                                  Docket No.02 CV 443L (WHP) ("Action No. 1")

                                                  59 Murray Enterprises, Inc. etc., et ano. v. City of New York, et al.,
                                                  Docket No. 02 CV 4432 (WHP) ("Action No. 2")

                                                  Club at 60th Street et al. v. City of New York
                                                  Docket No. 02 CV 8333 (WHP) ("Action No. 3")

                                                  336 LLC, etc, et al. v. City of New York
                                                  Docket No. 18 CV 3732 (WHP) ("Action No. 4")




            Dear Judge Pauley:

                    I represent the Plaintiffs in the above-referenced Action No. 3 and write on behalf all
            Plaintiffs to request that the due date for the joint status report to the Court, presently due
            December 17, 2019 (Doc. No. 123 in Action No. 1), be further extended to January 15, 2020. We
            have consulted with counsel for Defendants, who have no objection to the granting of this
            request and have agreed with us on the proposed new due date for the report.

                    This would be the second extension of the due date for the status report. The reason for
            this request is that John Weston, Esq., one of the attorneys for Plaintiffs in Action No. 3 and who
            has been acting as lead counsel in conferring with Defendants' counsel on behalf of all Plaintiffs,
            has been taken ill and been hospitalized since November 13, 2079. While Mr. Weston is
            expected to make a full recovery and resume his role as Plaintiffs' lead counsel, his illness and

            \\wgd-mail2kx\data\0-ELECTRONIC FILES\Federal Cases\RG's Cases\New York Fed New\1-Final Documents About to be Filed\Ltr. Mot. for
            Extension to File Joint Status Report 11.25.2019.doc
LAW OFFICES
WESTON, GARROU & MOONEY
A PARTNERSHIP OF PROFESSIONAL BUSINESS ENTITIES



Honorable William H. Pauley, III, U.S.D.J.
Re: Motion for Extension of Time to File
November 25, 2019
Page 2



hospitalization have necessarily delayed Plaintiffs' counsels' discussions with Defendants'
counsel, regarding proposed discovery and a litigation plan for the Actions, and more time will
be needed to complete those discussions and prepare a status report than originally anticipated.

         The proposed report date of January 15, 2020 is more than a full week prior to the pre-
trial status conference scheduled to be held on January 24, 2020, and will not require any
postponement of the status conference.

         On behalf of all counsel and parties, we thank the Court in advance for its consideration
of this request.


                                                  Very truly yours,

                                                  WESTON, GARROU & MOONEY


                                                  By     /s/ G.Randall Garrou
                                                         Co-Counsel for Plaintiffs in Case no. 3

GRG:km



                                  Application granted. The parties shall submit their joint
                                  status report by January 15, 2020.




                                  Dated: November 26, 2019
                                         New York, New York
